

117 S2793 IS: Saving Money and Accelerating Repairs Through Leasing Act
U.S. Senate
2021-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2793IN THE SENATE OF THE UNITED STATESSeptember 22 (legislative day, September 21), 2021Mr. Peters (for himself, Mr. Lankford, Mr. Hawley, and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo authorize the Administrator of General Services to establish an enhanced use lease pilot program, and for other purposes.1.Short titleThis Act may be cited as the Saving Money and Accelerating Repairs Through Leasing Act or the SMART Leasing Act.2.Enhanced use lease pilot program(a)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of General Services.(2)Pilot programThe term pilot program means the enhanced use lease pilot program established under subsection (b).(3)Relevant congressional committeesThe term relevant congressional committees means—(A)the Committee on Homeland Security and Governmental Affairs of the Senate;(B)the Committee on Environment and Public Works of the Senate;(C)the Committee on Oversight and Reform of the House of Representatives; and(D)the Committee on Transportation and Infrastructure of the House of Representatives. (b)EstablishmentThe Administrator may establish an enhanced use lease pilot program under which the Administrator may authorize Federal agencies to enter into a lease with any person or entity (including another department or agency of the Federal Government or an entity of a State or local government) with regard to any underutilized nonexcess real property and related personal property under the jurisdiction of the Administrator.(c)Monetary consideration(1)Fair market value(A)In generalExcept as provided in subparagraph (B), a person or entity entering into a lease under the pilot program shall provide monetary consideration for the lease at fair market value, as determined by the Administrator.(B)In-kind considerationThe Administrator may accept in-kind consideration for leases entered into under the pilot program for the purpose of developing renewable energy production facilities.(2)Utilization(A)In generalThe Administrator may use monetary consideration received under this subsection for a lease entered into under the pilot program to cover the full costs to the Administration in connection with the lease. (B)Capital revitalization and improvementsAny amounts of monetary consideration received under this subsection that are not used in accordance with subparagraph (A) shall—(i)be deposited in a working capital account to be established by the Federal agency engaged in the lease of the property; and (ii)remain available until expended for maintenance, capital revitalization, and improvements of the real property assets and related personal property at the Federal agency, subject to the concurrence of the Administrator. (d)Additional terms and conditionsThe Administrator may require such terms and conditions in connection with a lease under the pilot program as the Administrator considers appropriate to protect the interests of the United States.(e)Relationship to other lease authorityThe authority under the pilot program to lease property under the jurisdiction of the Administrator is in addition to any other authority under Federal law to lease property under the jurisdiction of the Administrator.(f)WaiverA property leased under the pilot program shall not be subject to section 501 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411) before leasing the property under such pilot program.(g)Lease restrictions(1)No leaseback or guaranteed service contract(A)In generalSubject to subparagraph (B), the Administrator may not lease back property under the pilot program during the term of the lease or enter into guaranteed service or similar contracts with the lessee relating to the property.(B)In-kind consideration leasesSubparagraph (A) shall not apply to property under a lease under the pilot program in which the Administrator received in-kind consideration under subsection (c)(1)(B).(2)CertificationThe Administrator may not enter into a lease under the pilot program unless the Administrator certifies that the lease will not have a negative impact on the mission of the Administrator or the applicable Federal agency.(3)Maximum number of leasesThe Administrator may enter into not more than 6 leases under the pilot program during each fiscal year.(4)Duration of leasesThe Administrator may not enter into a lease under the pilot program with a term of more than 15 years.(h)Reporting(1)Annual reportsNot later than January 31 of each year, the Administrator shall submit to the relevant congressional committees a report on the pilot program, including—(A)a description of each lease entered into under the pilot program, including the value of the lease, the amount of consideration received, and the use of the consideration received; and(B)the availability and use of the funds received under the pilot program for the Administrator or the Federal agency engaged in the lease of nonexcess real property and related personal property.(2)Final reportNot later than September 30, 2024, the Administrator shall submit to the relevant congressional committees a final report on the pilot program, including a recommendation on whether the pilot program should be extended.(i)Duration(1)In generalThe authority to enter into leases under the pilot program shall expire on September 30, 2024. (2)Savings provisionThe expiration under this subsection of authority to enter into leases under the pilot program shall not affect the validity or term of leases or the retention of proceeds by the Federal agency from leases entered into under the pilot program before the expiration of the authority.